Citation Nr: 0942989	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-13 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to non-service connected death pension 
benefits.  


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The appellant's deceased husband had active service from 
November 1942 to September 1945.  The Veteran died in 
September 1991.  The appellant is the surviving spouse of the 
Veteran, and is seeking entitlement to service connection for 
the cause of the Veteran's death and non-service connected 
death pension benefits.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to service connection 
for the cause of death.  Although, the rating decision on 
appeal did not include the issue of entitlement to non-
service-connected death pension benefits, the appellant's May 
2007 Form 9 substantive appeal to the Board notes that the 
appellant wishes to appeal all of the issues listed in the 
April 2007 statement of the case (SOC).  The April 2007 SOC 
notes that the issues the appellant disagreed with in her 
July 2005 notice of disagreement (NOD), which included a VA 
Improved Pension Eligibility Verification Report form, were 
entitlement to service connection for the cause of the 
Veteran's death and nonservice-connected death pension 
benefits.  See 38 C.F.R. §§ 20.200, 20.202.  Thus, both of 
these issues are properly before the Board.  

The RO in San Diego, California, currently retains 
jurisdiction of the Veteran's claim file.  

The appellant was notified of her requested September 2009 
Board hearing in August 2009, however she did not appear at 
the hearing and has indicated no desire to reschedule it.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).

The issue of entitlement to non-service-connected death 
pension benefits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in September 1991; the certificate of 
death lists the immediate cause of the Veteran's death as 
cardiopulmonary arrest due to lung cancer; rheumatoid 
arthritis was noted to be a significant condition 
contributing to death, but not related to cardiopulmonary 
arrest or lung cancer.  

2.  At the time of his death the Veteran was service-
connected for scar, laceration, left wrist, which was rated 
as non-compensable, effective September 18, 1945.  

3.  The preponderance of evidence is against a finding that 
any injury, disease, exposure, or other incident during 
service or the Veteran's service-connected disability caused 
or contributed substantially or materially to the Veteran's 
death.  


CONCLUSION OF LAW

A disability or disease of service origin did not contribute 
substantially or materially to cause the Veteran's death, and 
the criteria for DIC benefits have not been met.  38 U.S.C.A. 
§§ 1310, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2005 and post-adjudication notice by 
letter dated in December 2007.  The notification 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for the cause of the Veteran's 
death is denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The April 2005 and December 2007 letters did not note the 
deceased Veteran's service-connected disability, as required 
under Hupp v. Nicholson, 21 Vet. App. 342 (2007).  However, 
no fundamental unfairness was shown to the appellant as a 
result of this error.  The appellant, through her statements 
dated in July 2005, indicated that she was aware of the 
Veteran's service-connected disability and his Purple Heart.  
Therefore, she had actual knowledge of the relevant 
information.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Furthermore, the April 2007 statement of the 
case (SOC) notes the Veteran's service-connected scar 
disability of the left wrist.  The claim was subsequently 
readjudicated in a June 2008 supplemental statement of the 
case (SSOC), following the provision of notice.  

VA has obtained service treatment records (STRs) and assisted 
the appellant in obtaining evidence.  A medical opinion was 
not provided regarding the etiology of the Veteran's death.  
VA's duty to assist doctrine does not require that the 
appellant be afforded a medical opinion, however, because 
there is no competent evidence indicating an association 
between the Veteran's service and his death.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 C.F.R. § 3.159 
(c).  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
Veteran's claim file; and the appellant has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The appellant seeks service connection for the cause of the 
Veteran's death.  The appellant contends that the Veteran was 
shot in the chest and had asbestos problems with his chest 
during service, which led to his fatal lung cancer.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran died in September 1991.  The certificate of death 
lists the immediate cause of the Veteran's death as 
cardiopulmonary arrest due to lung cancer, and rheumatoid 
arthritis was noted to be a significant condition 
contributing to death, but not related to cardiopulmonary 
arrest or lung cancer.  At the time of the Veteran's death, 
service connection was established for scar, laceration, left 
wrist, which was rated as non-compensable, effective 
September 18, 1945.  The Veteran was denied service 
connection for a gunshot wound, chest, in a December 1946 
rating decision, and a history of recurrent dislocation, left 
shoulder, and aortic aneurysm in a November 1978 rating 
decision.  Likewise, he was again denied service connection 
for a left shoulder condition in a December 1988 rating 
decision.  The Veteran did not appeal these decisions and 
they are now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 
(d), 20.200, 20.201, 20.302, 20.1103.

The Veteran's STRs are completely negative for findings, 
complaints or diagnoses of any respiratory or cancer-related 
disabilities, pulmonary or cardiovascular disabilities, or 
any type of arthritis.  A September 1945 separation 
examination revealed that the Veteran's cardiovascular system 
and lungs were normal and he had no musculoskeletal defects.  
An August 1943 STR notes that the Veteran had pain in his 
right chest and shortness of breath, and that he had a 
foreign body overlying his right 5th and 7th rib, which was a 
residual of a gunshot wound incurred in September 1937 during 
civilian life when he was accidently shot by a friend.  The 
Veteran's personnel records indicate that his military 
occupational specialty was as a master mechanic.  

The first objective findings of record indicating any health 
problems with the Veteran are not until 1978.  

An August 1978 VA hospital report notes a diagnosis of 
abdominal aortic aneurysm, and that a resection of the 
abdominal aortic aneurysm was performed.  November 1983 
private hospital records note that the Veteran was given pre 
and post operative diagnoses of popliteal artery occlusion, 
and that he underwent a femoropopliteal bypass and operative 
angiogram.  August 1985 private medical records note that the 
Veteran was given a pre-operative diagnosis of benign 
prostatic hypertrophy.  A March 1991 private treatment record 
notes that the Veteran was given an impression of diffuse 
infiltrative process evident on the chest x-ray with a right 
lower lobe mass, etiology unknown, rule out secondary to 
rheumatoid arthritis lung involvement versus bronchial 
alveolar carcinoma.  April 1991 private treatment records 
note that the Veteran was given a diagnosis of rheumatoid 
arthritis.  August 23, 1991 private in-patient treatment 
records note that the Veteran's chief complaint included a 
right lung mass.  August 25, 1991, private treatment records 
note that the Veteran underwent imaging of his chest, which 
revealed a soft tissue density highly suggestive of 
neoplasia.  The Veteran had a living will and states he wants 
no radiation or chemotherapy, and therefore does not want any 
diagnostic procedures performed to ascertain the etiology of 
his new lesions; he merely wants to be kept comfortable.  

The Veteran died more than 45 years after service discharge, 
and the first contemporaneous medical evidence of any 
possible principal or a contributory cause of the Veteran's 
death is 30 years after the Veteran was discharged from 
active service.  The passage of more than 30 years before any 
evidence of the disability is of record weighs heavily 
against a finding that such disability is related to service 
on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309; see also 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Veteran's STRs 
are silent for any diagnosis of, or treatment for, any 
cancer-related disabilities, pulmonary or cardiovascular 
disabilities, or any type of arthritis.  There is no evidence 
other than the appellant's contentions that the Veteran had 
any disease or disability during service that could be 
related to the causes of his death.  There are no allegations 
of a continuity of symptoms from service that are related to 
the principal or contributory causes of the Veteran's death.  

The Veteran's STRs clearly show that his gun shot wound pre-
existed service, and the appellant has presented no evidence 
that his gun shot wound was aggravated by service.  
Furthermore, regardless of whether the Veteran was exposed to 
asbestos during service, whether his gun shot wound was 
aggravated by service, or whether he was service-connected 
for a laceration scar of the left wrist disability, the 
appellant has presented no competent evidence that any 
disease, injury, including a gun shot wound, or exposure, 
including asbestos exposure, during service, or the Veteran's 
service-connected laceration scar of the left wrist 
disability was the principal or a contributory cause of the 
Veteran's death.  

The negative evidence in this case outweighs the positive.  
The appellant genuinely believes that the Veteran's death is 
related to service, and the Board notes her contentions.  
However, as a layperson, lacking in medical training and 
expertise, she cannot provide a competent opinion on a matter 
as complex as the diagnosis or etiology of the Veteran's 
death and her views are of no probative value.  And, even if 
her opinion is entitled to be accorded some probative value, 
it does not outweigh the medical evidence of record, which 
does not show any relationship between the Veteran's cause of 
death and service or a service-connected disability, and 
which does show that the Veteran died many years after 
service.  See Jandreau, 492 F.3d at 1372.  

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation, if at the time of 
the veteran's death, the veteran has a service connected 
disability rated totally disabling continuously for a period 
of 10 or more years immediately preceding his death; 
continuously since the veteran's release from active service 
and for a period of at least five years immediately preceding 
death; or for one year prior to his death if he was a 
prisoner of war under certain conditions.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

As noted above the Veteran had one service connected 
disability, which was rated non-compensable, and therefore 
the provisions of 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 are 
inapplicable.
The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for the 
cause of the Veteran's death is not warranted.  Gilbert, 1 
Vet. App. at 57-58.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  


REMAND

The appellant seeks non-service connected death pension 
benefits. 

Death pension benefits are generally available for surviving 
spouses, as a result of the veteran's non-service connected 
death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to 
these benefits if the veteran served for 90 days or more, 
part of which was during a period of war; and, the appellant 
meets specific income and net worth requirements.  See 38 
U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In 
determining income for this purpose, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

Exclusions from income include the expenses of the veteran's 
last illness and burial and for the veteran's just debts, 
debts not incurred to secure real or personal property, if 
paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses 
may be deducted only for the 12-month annualization period in 
which they were paid.  38 C.F.R. § 3.272(h).  Exclusions from 
income do not include Social Security disability benefits.  
38 C.F.R. § 3.272.  Such income is therefore included as 
countable income.  Medical expenses in excess of five percent 
of the maximum income rate allowable, which have been paid, 
may be excluded from an individual's income for the same 12-
month annualization period; to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).  

The Veteran in this case served on active duty from November 
1942 to September 1945, during World War II, and received the 
Purple Heart.  Thus, as the Veteran served during a period of 
war, in order to be entitled to non-service connected death 
pension benefits, the appellant must only meet the specific 
income and net worth requirements.  See 38 U.S.C.A. § 1541; 
38 C.F.R. § 3.3(b)(4).  

The appellant filed her claim for non-service connected death 
pension benefits in 2005.  In July 2005 the appellant 
reported Social Security income of $700.00 dollars per month 
and other income from Neiman Marcus and Irvine Company.  The 
appellant reported from January 2004 to December 2004 gross 
wages from all employment of $10,263 dollars, and from 
January 2005 to December 2005 gross wages from all employment 
of $5,118 dollars.  The appellant reported that she had no 
dependents, and did not indicate whether she had any medical 
expenses.  In her May 2007 Form 9 substantive appeal to the 
Board, the appellant stated that her income is $920 dollars 
per month, total.  

This case must be remanded so that the appellant can be 
provided with further information on how to substantiate her 
pension claim.  As noted above, the RO considered the 
appellant's submission of an Improved Pension Eligibility 
Verification Report form as an informal claim following the 
issuance of the rating decision on appeal.  This form states 
that a different form is to be used to report medical 
expenses and has no section in which the appellant could have 
reported her medical expenses, which is critical in 
determining whether her income falls below the applicable 
total maximum annual pension rates (MAPR).  See 38 C.F.R. § 
3.23(a)(5); VA Manual M21-1, Part I, Appendix B.  Similarly, 
the RO has not provided the appellant with any VA notice 
regarding  the information and evidence not of record that is 
necessary to substantiate her claim for non-service connected 
death pension benefits.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Send the appellant a VA letter 
containing the information necessary to 
substantiate her claim to non-service 
connected death pension benefits, and the 
correct VA form to apply for non-service 
connected death pension benefits.  
Additionally, inform the appellant of the 
importance of her providing her total 
income for each year from 2004 to 2009, 
and point out to her the discrepancy 
between her May 2007 and July 2005 reports 
regarding her total income, and all of her 
medical expenses for each year from 2004 
to 2009, including any Medicare premium 
costs paid by her.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


